In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00464-CR

____________________


MARK ANDREW BLEVINS, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 435th District Court
Montgomery County, Texas

Trial Cause No. 09-05-04621-CR 




MEMORANDUM OPINION

	On June 26, 2009, the trial court sentenced Mark Andrew Blevins on a conviction for
driving while intoxicated.  Blevins filed a notice of appeal on September 29, 2009.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On October 19, 2009, we notified the parties that we would dismiss the appeal
unless the appellant established grounds for continuing the appeal.  No response has been
filed.  Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal.
	APPEAL DISMISSED.


							______________________________
								STEVE McKEITHEN
								         Chief Justice
 

 
Opinion Delivered November 18, 2009
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.